IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                             February 20, 2008
                               No. 07-60158
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

JAMES T REED

                                          Plaintiff-Appellant

v.

CAROL SWILLEY, In Her Individual and Official Capacity; KAREN ROWZEE,
In Her Individual and Official Capacity; SARAH RATCLIFF, In Her Individual
and Official Capacity

                                          Defendants-Appellees


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:06-CV-296


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      James T. Reed, Mississippi prisoner # 08798, appeals the district court’s
dismissal with prejudice of his 42 U.S.C. § 1983 complaint for lack of
jurisdiction. In his complaint, Reed sought the production of documents related
to the grand jury proceedings which led to his indictment, conviction, and
subsequent life sentence for armed robbery.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60158

      Because Reed essentially sought federal district court review of the
Mississippi state court’s denial of his petition for writ of mandamus, the district
court did not err in dismissing the complaint for lack of jurisdiction under the
Rooker/Feldman1 doctrine. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 284 (2005); Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir.
1994).
      This appeal is without arguable merit and is therefore dismissed as
frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.
R. 42.2. This dismissal of the instant appeal counts as a strike for purposes of
28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.
1996). Reed is cautioned that if he accumulates three strikes, he will not be
permitted to proceed in forma pauperis in any civil action or appeal filed while
he is incarcerated or detained in any facility unless he is under imminent danger
of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




      1
      See Rooker v. Fidelity Trust Co., 263 U.S. 413, 415 (1923); District of
Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

                                        2